t c memo united_states tax_court wade v shang petitioner v commissioner of internal revenue respondent docket no filed date wade v shang pro_se margaret burow for respondent memorandum opinion haines judge this case is before the court on respondent’s motion for leave to file amendment to answer under rule a 1unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure amounts are rounded to continued background petitioner resided in california at the time the petition was filed on date respondent issued petitioner a notice_of_deficiency based on petitioner’s criminal_tax_evasion convictions in the u s district_court for the northern district of california for the years and respondent determined deficiencies in petitioner’s federal_income_tax totaling dollar_figure and civil_fraud penalties under sec_6663 totaling dollar_figure petitioner filed a timely petition to this court on date on date respondent timely filed his answer respondent’s answer states in relevant part further answering the petition in respect to respondent’s determination that the petitioner is liable for the civil_fraud penalty pursuant to sec_6663 for taxable years and respondent affirmatively relies upon the doctrine_of collateral_estoppel and alleges the answer goes on to allege facts regarding petitioner’s criminal conviction which would tend to support the application of collateral_estoppel petitioner did not file a reply on date days after the filing of the original answer respondent filed a motion for leave to file amendment to continued the nearest dollar 2petitioner’s conviction for was reversed by the u s court_of_appeals for the ninth circuit 114_fedappx_813 9th cir answer respondent seeks to set forth facts regarding the determination of the civil_fraud penalties without reliance on collateral_estoppel on date petitioner filed his objection to respondent’s motion for leave to file amendment to answer on date hearing was held on the motion in san francisco california discussion rule governs amended and supplemental pleadings rule a covers amendments generally and provides in effect that after a responsive pleading is served or after days if no responsive pleading is permitted a party may amend a pleading only by leave of court or by written consent of the adverse_party and leave shall be given freely when justice so requires rule a reflects a liberal attitude toward amendment of pleadings 60_tc_1089 explanatory note accompanying promulgation of rule because the parties have framed this issue as though leave were necessary for respondent to amend his answer we will assume arguendo that it is whether leave will be granted to file an amendment to answer is a question falling within the sound discretion of the court and the disposition of such a motion turns largely on whether the matter is raised timely so as not to prejudice the taxpayer 91_tc_344 60_tc_569 petitioner’s objections to the motion fall into three categories petitioner argues respondent is in violation of the court’s rules respondent failed to exercise due diligence and if the motion is granted petitioner will be unduly prejudiced in presenting his case whether respondent has complied with the court’s rules petitioner argues that respondent is in violation of rule which requires that a party set forth in his pleading special matters including fraud and collateral_estoppel petitioner argues that respondent pleaded collateral_estoppel but not fraud in his original answer however the answer specifically states petitioner is liable for the civil_fraud penalty pursuant to sec_6663 for taxable years and in his answer respondent relies on collateral_estoppel in his motion for leave to file amendment to answer respondent merely seeks to include the facts necessary for a finding of fraud without reliance on collateral_estoppel as respondent alleged fraud in his answer he has complied with rule petitioner alleges that respondent did not set forth the reasons for the amendment as required by rule a however the motion states that respondent seeks to set forth allegations of facts surrounding the imposition of the civil_fraud penalty under sec_6663 this is sufficient to comply with rule a whether respondent failed to exercise due diligence in chanik v commissioner tcmemo_1972_174 affd 492_f2d_1181 6th cir the court denied the commissioner’s motion to amend his answer to allege fraud rather than negligence for the taxpayer’s tax_year the court found that the commissioner failed to exercise due diligence in alleging fraud because he investigated the taxpayer’s tax_year for years before the issuance of a notice_of_deficiency he issued a notice_of_deficiency for and which alleged fraud for those years shortly after issuing the notice and the motion to amend was made at the time of trial id in 304_f2d_136 9th cir the court denied a motion to amend the answer to assert additional deficiencies in excess of the amounts determined in the notice_of_deficiency the court found that the commissioner took no action for over years from the time of filing the original answer until days before the date of a hearing on an order to show cause why the court should not enter decisions when the taxpayer consented to decisions based on the amounts determined in the notice_of_deficiency id pincite respondent is not asserting additional deficiencies or penalties as the commissioner did in chanik and estate of long respondent affirmatively alleged fraud in his answer and the motion was made less than months after the original answer was filed and before the case was set for trial the court therefore finds that respondent was not dilatory in moving to amend the answer petitioner further argues that respondent is bound by the doctrine_of ‘abundant notice’ of any alleged facts of fraud and self-acknowledged privity with the prior criminal proceedings wherein fraud allegations were made the court is not aware of a doctrine_of abundant notice whatever notice respondent had of the criminal proceedings is irrelevant to the issue of whether respondent’s motion for leave should be granted whether petitioner would be unduly prejudiced petitioner argues that the motion should be denied because the proposed amendment seeks to raise factual issues that would require substantial preparation and trial time whereas collateral_estoppel is a legal issue requiring fewer resources in wyman-gordon co v commissioner tcmemo_1985_433 the court denied the commissioner’s motion for leave to amend his answer to raise a new factual issue finding that the amendment prejudiced petitioners’ efforts to obtain a resolution of the other issues that were raised by respondent in a timely manner id in wyman gordon co the commissioner filed his motion for leave days after calendar call and months after filing his answer as discussed above this case has not been set for trial and respondent filed his motion for leave less than months after filing his answer furthermore petitioner presumably prepared a defense in his criminal case which would require the presentation of much of the same evidence as the civil case before this court conclusion put simply respondent’s motion for leave to file amendment to answer has been submitted without undue delay respondent has complied with the court’s rules and petitioner will not be prejudiced by the granting of respondent’s motion to reflect the foregoing an appropriate order will be issued granting respondent’s motion for leave to file amendment to answer
